19-12226-scc        Doc 151        Filed 07/24/19      Entered 07/24/19 11:06:38                Main Document
                                                      Pg 1 of 9


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re                                                                 Chapter 11

STEARNS HOLDINGS, LLC, et al.,                                        Case No. 19- 12226 (SCC)

                  Debtors.1                                           (Jointly Administered)

                                                                      Related Docket No. 33




     ORDER (A) APPROVING THE PLAN SPONSOR SELECTION PROCEDURES; (B)
    ESTABLISHING NOTICE PROCEDURES; AND (C) GRANTING RELATED RELIEF

                  Upon the motion [Docket No. 33] (the “Motion”) of the above-captioned debtors

and debtors-in possession (collectively, the “Debtors” and, as reorganized, the “Reorganized

Debtors”), seeking entry of an order (this “Order”), (a) authorizing and approving the plan

sponsor selection procedures attached hereto as Exhibit 1 (the “Selection Procedures”) in

connection with the new money investment (the “New Money Investment”) to be provided by

the plan sponsor (the “Plan Sponsor”) selected by the Debtors; (b) approving the form and

manner of notice of the Plan Sponsor attached hereto as Exhibit 2 (the “Notice”); and (c)

granting related relief, all as more fully set forth in the Motion; and upon the Declaration of

Stephen Smith, President and Chief Financial Officer of Stearns Lending, LLC in Support of

Chapter 11 Petitions and First Day Pleadings [Docket No. 3] and the Declaration of D.J. Baker

in Support of Debtors’ Plan Sponsor Selection Procedures Motion [Docket No. 140]; and this

Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and this Court

1
     The Debtors and the last four digits of their taxpayer identification numbers are: Stearns Holdings, LLC (8219);
     Stearns Co-Issuer Inc. (7096); Stearns Lending, LLC (1773); Stearns Ventures, LLC (2386); Protos Acquisition
     LLC (4941); bSNAP, LLC (2498); and Private Mortgage Advisors, LLC (7493). The address of Protos
     Acquisition LLC is 345 Park Avenue, New York, NY 10154. The address of the other Debtors is c/o Stearns
     Lending, LLC, 750 East Highway, 121 Bypass, Suite 150, Lewisville, TX 75067.
19-12226-scc     Doc 151      Filed 07/24/19     Entered 07/24/19 11:06:38           Main Document
                                                Pg 2 of 9


having the power to enter a final order consistent with Article III of the United States

Constitution; and this Court having found that venue of this proceeding and the Motion in this

district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the

Debtors’ notice of the Motion and opportunity for a hearing on the Motion were appropriate

under the circumstances and no other notice need be provided; and this Court having reviewed

the Motion, the Objection of Pacific Investment Management Company LLC to the Debtors’

Motion for an Order approving the Motion [Docket No. 119] (the “Objection”), the Debtors’

Reply to the Objection [Docket No. 139] and having heard the statements in support of the relief

requested therein at a hearing before this Court and this Court having determined that the legal

and factual bases set forth in the Motion and at the hearing establish just cause for the relief

granted herein; and this Court having overruled the Objection; and this Court having determined

that the relief requested by this Motion is in the best interests of the Debtors, their estates, their

creditors, and other parties in interest; and upon all of the proceedings in the Debtors’ chapter 11

cases had before this Court; and after due deliberation and sufficient cause appearing therefor; it

is hereby

                FOUND, CONCLUDED, AND DETERMINED THAT:

        A.      Plan Sponsor Selection Procedures. The Debtors have articulated good and

sufficient reasons for authorizing and approving the Selection Procedures attached hereto at

Exhibit 1, which are fair, reasonable, and appropriate under the circumstances and designed to

maximize the value of the New Money Investment.

        B.      Notice of Auction. The Notice, substantially in the form attached hereto as Exhibit

2 is reasonably calculated to provide all parties with timely and proper notice of the Auction,




                                                   2
19-12226-scc      Doc 151       Filed 07/24/19    Entered 07/24/19 11:06:38         Main Document
                                                 Pg 3 of 9


including: (i) the date, time, and place of the Auction (if one is held); and (ii) the Selection

Procedures.

        C.      Other Findings. The findings and conclusions set forth herein constitute the

Court’s findings of fact and conclusions of law pursuant to Bankruptcy Rule 7052, made

applicable to this proceeding pursuant to Bankruptcy Rule 9014. To the extent any of the

preceding findings of fact constitute conclusions of law, they are adopted as such. To the extent

any of the preceding conclusions of law constitute findings of fact, they are adopted as such.


                NOW, THEREFORE, IT IS ORDERED, ADJUDGED, AND DECREED
THAT:

        1.      The Motion is GRANTED to the extent set forth herein.

        2.      The Selection Procedures are approved in their entirety and are incorporated into

this Order in their entirety.

A.      Important Dates and Deadlines

        3.      Proposal Deadline. September 6, 2019, at 4:00 p.m., prevailing Eastern Time, is

the deadline by which all proposals to serve as the Plan Sponsor (each, a “Proposal”) satisfying

each of the requirements set forth by the Selection Procedures (each, a “Qualified Proposal”)

must be actually received in writing in electronic format by the parties specified in the Selection

Procedures (the “Proposal Deadline”).

                4.      Auction. September 9, 2019, at 10:00 a.m., prevailing Eastern Time, is the

date and time of the auction (the “Auction”) to determine the highest or otherwise best

investment proposal and select the Plan Sponsor, if one is needed. The Auction will be held at

the offices of proposed counsel to the Debtors: Skadden, Arps, Slate, Meagher & Flom LLP, 4

Times Square, New York, New York, 10036, or such other place and time as the Debtors shall

notify all parties submitting Qualified Proposals (each, a “Qualified Investor”) (including

                                                   3
19-12226-scc        Doc 151        Filed 07/24/19       Entered 07/24/19 11:06:38                Main Document
                                                       Pg 4 of 9


Blackstone Capital Partners VI L.P. in its capacity as the Plan Sponsor (the “Stalking-Horse Plan

Sponsor”)).

B.       Plan Sponsor Selection Procedures and Related Relief

                  (a)      Plan Sponsor Selection Procedures

         5.       The Selection Procedures, substantially in the form attached hereto as Exhibit 1

and incorporated by reference as though fully set forth herein, are hereby approved in their

entirety. The Selection Procedures shall also govern the terms on which the Debtors will proceed

with the Auction. The Debtors are authorized to take any and all actions reasonably necessary or

appropriate to implement the Selection Procedures.

                  (b)      No Plan Sponsor Protections

         6.       The prohibition on any party submitting a Proposal (each, a “Potential Investor”),

including, without limitation, the Stalking-Horse Plan Sponsor, (a) being entitled to any break-up

fee, termination fee, transaction fee, expense reimbursement, or any similar type of payment or

reimbursement; or (b) pursuing a substantial contribution claim under 11 U.S.C. § 503 related in

any way to the submission of a Proposal or participation at the Auction is approved.

C.       Auction

         7.       The Debtors are authorized, subject to the terms of this Order and the Selection

Procedures, to take actions reasonably necessary, in the sole discretion of the Debtors, to conduct

and implement the Auction.

                  8.       Only the (a) Debtors; (b) any Qualified Investor (including the Stalking-

Horse Plan Sponsor); (c) the Consultation Party2; (d) with respect to each of the foregoing



2
     Wilmington Trust, National Association in its capacity as the indenture trustee and noteholder collateral agent
     (the “Indenture Trustee”) of the 9.375% senior secured notes issued pursuant to the indenture, dated as of
     August 8, 2013, as modified from time to time, by and among Stearns Holdings, each of the guarantors party
                                                                                                               (cont’d)

                                                          4
19-12226-scc       Doc 151       Filed 07/24/19       Entered 07/24/19 11:06:38               Main Document
                                                     Pg 5 of 9


clauses (a) through (c), their representatives, counsel, and advisors; (e) counsel and advisors to

any official committees appointed in the Debtors’ chapter 11 cases; and (f) such other parties as

the Debtors shall determine, shall attend the Auction (such attendance to be in person). Only

Qualified Investors will be entitled to make any Proposals at the Auction.

        9.       The Debtors and their professionals shall direct and preside over the Auction and

the Auction shall be transcribed. Other than as expressly set forth in this Order or the Selection

Procedures, the Debtors may conduct the Auction in the manner they reasonably determine will

result in the highest or otherwise best proposal (the “Best Proposal”).

        10.      Each Qualified Investor participating in the Auction must confirm that it (a) has

not engaged in any collusion with respect to the submission of a Proposal or participation in the

Auction; and (b) has reviewed, understands, and accepts the Selection Procedures.

        11.       The Debtors may (a) select, in their business judgment, pursuant to the Selection

Procedures, the Best Proposal and the Plan Sponsor; and (b) in accordance with the Selection

Procedures, reject any Proposal that, in the Debtors’ business judgment is (i) inadequate or

sufficient; (ii) not in conformity with the requirements of the Bankruptcy Code, the Bankruptcy

Rules, the Local Bankruptcy Rules, or the Selection Procedures; or (iii) contrary to the best

interests of the Debtors and their estates, creditors, interest holders, or parties in interest.




________________________
(cont’d from previous page)
    thereto (the “Notes”) shall be the “Consultation Party” only if a strict wall is put into place prohibiting
    communications between the Indenture Trustee and its counsel and advisors, on the one hand, and Pacific
    Investment Management Company LLC (“PIMCO”) and any of its affiliates, or any other potential Plan
    Sponsor, and its counsel and advisors, on the other. In the event that PIMCO commits in writing to the Debtors
    that it shall not submit a Proposal pursuant to the Selection Procedures, PIMCO shall be named the Consultation
    Party.


                                                        5
19-12226-scc     Doc 151     Filed 07/24/19    Entered 07/24/19 11:06:38         Main Document
                                              Pg 6 of 9


D.     No Credit Bidding

       12.     No portion of a proposed New Money Investment, including any Proposal made

by holders of the Notes, may be in the form of a credit bid and the Debtors are not required to

consider any proposals to be the Plan Sponsor that includes a credit bid in any amount.

E.     Auction Notice and Related Relief

       13.     The Notice is hereby approved. Within two business days following the entry of

this Order, or as soon as reasonably practicable thereafter (the “Mailing Date”), the Debtors will

cause the Notice to be served on (a) any party that has filed a notice of appearance in the

Debtors’ chapter 11 cases; (b) counsel to the Stalking-Horse Plan Sponsor; (c) counsel to the

Consultation Party; (d) any entity on the master service list maintained by the Debtors’ claims

and noticing agent and available on the Debtor’s case website; and (e) any parties known or

reasonably believed to have expressed interest in making a New Money Investment and serving

as the Plan Sponsor.

F.     Other Related Relief

       14.     Any objections to the entry of this Order and the relief granted herein that have

not been withdrawn, waived, resolved, or settled, and all reservations of rights included therein,

are hereby resolved.

       15.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

       16.     To the extent the provisions of this Order are inconsistent with the provisions of

any exhibits referenced herein, the provisions of the exhibits shall control.

       17.     The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.



                                                 6
19-12226-scc    Doc 151      Filed 07/24/19    Entered 07/24/19 11:06:38         Main Document
                                              Pg 7 of 9


       18.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.



Dated: New York, New York
       July 24, 2019

                                              /s/Shelley C. Chapman
                                              UNITED STATES BANKRUPTCY JUDGE




                                                 7
19-12226-scc   Doc 151   Filed 07/24/19    Entered 07/24/19 11:06:38   Main Document
                                          Pg 8 of 9


                                     EXHIBIT 1

                           Plan Sponsor Selection Procedures
19-12226-scc   Doc 151    Filed 07/24/19    Entered 07/24/19 11:06:38   Main Document
                                           Pg 9 of 9


                                       EXHIBIT 2

                         Plan Sponsor Selection Procedures Notice
